department of the treasury internal_revenue_service washington d c date cc dom fs it a number release date tl-n-4150-99 uilc internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs from subject payment by employer in a subsequent year of amounts for additional fica and withholding taxes due from employees in earlier years is deductible under sec_162 as an ordinary and necessary business_expense this field_service_advice responds to your request dated date it is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year year year year year issue whether taxpayer’s payment of an amount determined to be due upon an audit of earlier taxable years and representing its employees’ portion of additional withholding and fica_taxes on certain meal allowances is deductible as an ordinary and necessary business_expense under sec_162 conclusion taxpayer’s payment of an amount determined to be due upon an audit of earlier taxable years and representing its employees’ portion of additional withholding and fica_taxes on certain meal allowances is deductible as an ordinary and necessary business_expense under sec_162 irrespective of whether the amounts paid in that later year constitute income to the employees facts as the result of an employment_tax audit taxpayer was assessed fica_taxes income_tax_withholding and backup withholding plus penalties on certain meal allowances it had paid to its employees earlier in year sec_1 through the audit determined that such meal allowances had constituted additional compensation and were taxable as such when paid to the employees taxpayer paid the payroll_taxes assessment in full in year it never sought any recompense from its employees for the amounts representing the employees’ putative share of the total in year taxpayer filed an income_tax refund claim asserting the deduction of the above- described additional_amounts assessed and paid in year the service disallowed that claim to the extent it included any amount originally due from employees you have concluded their position is correct and ask for our advice we disagree law and analysis sec_162 allows a deduction for any ordinary and necessary business_expense this does not mean that an expense must be unavoidable to be deductible only that it be appropriate and helpful 383_us_687 290_us_111 an expense need not be habitual or common to be deductible id pincite reasonable direct compensation to employees in the form of salaries wages or bonuses is deductible within such meaning yet compensation is not of course the only deductible ordinary_and_necessary_expense a taxpayer might incur in brief notwithstanding the respondent’s position upheld in l l marine service inc v commissioner tcmemo_1987_426 we believe the more correct view is to allow the deduction of the post-audit amount of the employees’ share of the fica and withholding taxes that was not paid over in the earlier year by the employer where no recompense by those employees was sought by that employer sec_275 which expressly bars the deduction of certain taxes-including the employees’ share of fica and wages withholding--seems merely a red herring in this context the taxpayer here is not deducting the tax paid_by someone else or indeed really any_tax per se rather taxpayer is paying over an amount that would have been due from its employees as a tax and in deference to its relations with those employees has chosen not to seek recompense from them sec_275 necessarily presumes that the deductibility-barred tax is in fact a tax on the entity that is seeking the deduction see s rep no 88th cong 2d sess pincite h_r rep no 88th cong 1st sess pincite paying the taxes due from another--for appropriate business reasons-does not run into the sec_275 bar we note also that the revenue rulings discussed below did not invoke sec_275 at all with respect to the payment of employees shares thus service position can be assumed to be that sec_275 is inapplicable in that area see also revproc_81_48 1981_2_cb_623 revrul_74_75 1974_1_cb_19 neither citing sec_275 as a concern expenses_incurred for the benefit of another are not deductible under sec_162 unless the taxpayer has actually paid those expenses for the taxpayer’s own proximate benefit in connection with their own trade_or_business see 71_tc_955 acq 1979_2_cb_1 thus a bank may deduct state taxes imposed upon a depositor which the bank has paid for that depositor revrul_77_418 1977_2_cb_61 and a ssuming that it is otherwise appropriate an employer may deduct the payment of an employees’ fica tax as an ordinary and necessary business_expense under sec_162 revrul_86_14 1986_1_cb_304 pincite situation it could be argued for that matter that the latter revenue_ruling has actually already conceded the issue in the instant case the only distinction is that the tax amount_paid there was actually bargained for and paid in the year in issue taxpayer would likely discount such matters as immaterial to the inherent concession made by the ruling in any resulting litigation such an argument would be difficult to counter see also plr sec_162 deduction for payment of employees share allowed in a later year notwithstanding absence of any express agreement plr deduction allowed for taxpayer’s voluntary payment of income taxes to preserve customer relations originally due from recipients of promotional trips taxpayer had awarded in the case before us this proximate benefit to taxpayer is rather apparent the expense benefitted the general employee employer relationship-not so much because taxpayer in fact paid the amounts-but because it obviously saved the taxpayer from the negative consequences likely to result if it had not it seems fair to say that those employees would be less than receptive to paying any_tax for the service provides a comprehensive definition of what constitutes a tax in revrul_57_345 1957_2_cb_132 and revrul_70_622 1970_2_cb_41 which they were no longer legally liable just so their employer would not be denied an income_tax deduction because of some nuance of the internal_revenue_code with respect to those workers who had since left taxpayer’s employ the ability to collect and the willingness to pay is even more unlikely while the argument could be made that this situation could have been avoided had the taxpayer simply paid the employees’ shares in the first place-as the l l marine opinion expressly asserts-we are unsure that particular test should be endorsed presumably many taxpayers end up paying more later for their earlier actions or inaction during the course of carrying on a business sec_162 does not impose a but for test upon deductibility of expenses consequently absent any assertion that the payments here were inherently unreasonable in amount against public policy or otherwise barred we should not hold this taxpayer to a different standard your incoming request’s discussion as well as the explanation of items by the revenue_agent correctly rely upon l l marine service inc v commissioner tcmemo_1987_426 as supporting the legal conclusion that the expenditures in issue here--an employer paying its employees’ share of payroll taxes-is neither an ordinary or necessary business_expense of that employer under sec_162 l l in this regard it should be noted that nothing contained herein should be construed as an interpretation of the code’s employment_tax provisions including what if any continuing tax obligations exist for the employees or reporting requirements remain for the employer see eg sec_31_6051-1 for income_tax purposes only it seems unlikely those years remain open at all for the employees see 320_us_467 aff’g 133_f2d_567 7th cir rev’g 47_bta_95 see sec_162 prohibiting a deduction of fines and penalties public policy concerns also seem to be the notion at the root of the denial of the deduction in 319_us_590 rehearing denied 320_us_809 cited by the l l marine opinion as well as you and the field agent for the proposition that a legal_obligation to pay--standing alone--is inadequate to support income_tax deductibility while that tenet is essentially unassailable it does not materially aid the determination here because it may be equally asserted that the lack of an underlying legal liability does not necessarily preclude a sec_162 deduction 30_tc_295 aff’d per curiam 266_f2d_347 3d cir there are other considerations involved in the interstate case the taxpayer was attempting to deduct the expenses of another corporation-to which it was unarguably contractually obligated-for carrying on a business in which the taxpayer itself was barred by law from pursuing the legal_obligation to make the payment in that scenario should not override the fact that the taxpayer cannot-by definition--be in the business for which it claims the expense marine states that the amounts in issue were primarily the responsibility of the employees not the employer and that the employer-taxpayer only became legally obligated to pay the taxes after it failed to withhold them if that opinion were controlling then we agree that the facts of the instant case would lead to the same result and the deduction would properly be disallowed case development hazards and other considerations while we agree that l l marine may not be distinguishable on its facts from those presented here and though it may be the only decision specifically on point it does remain merely a memorandum opinion we are not comfortable in relying upon the service-favorable result reached therein in short because we believe that result is incorrect as a matter of law as near as we can tell the brief in l l marine was never reviewed in the national_office there is no record of such review and no card file or copy of the brief exists for the case in our digest room we would not recommend advocating the sec_162 position taken there-despite the fact that it prevailed--if we were presented that case currently deborah a butler by clifford m harbourt senior technician reviewer income_tax accounting branch field service division
